Citation Nr: 0916632	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertensive 
retinopathy, claimed as an eye condition secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to 
January 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted a 10 percent disability 
rating for the Veteran's hypertension and from a January 2006 
statement of the case of the RO in San Diego, California that 
denied service connection for hypertensive retinopathy, 
claimed as an eye condition secondary to hypertension.

The Board notes that the original claim for hypertension was 
filed in August 2003.  An informal claim for service 
connection for hypertensive retinopathy was raised in the 
Veteran's notice of disagreement stemming from the April 2004 
rating decision.  The Decision Review Officer (DRO) 
adjudicated the service connection claim for hypertensive 
retinopathy in the January 2006 statement of the case.

This matter was remanded in June 2008 for additional 
development.  All development has been completed.


FINDING OF FACT

The Veteran has not been diagnosed with hypertensive 
retinopathy.


CONCLUSION OF LAW

The criteria for service connection for hypertensive 
retinopathy have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including cardiovascular disease 
and organic diseases of the nervous system may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

As indicated above, the first requirement necessary for the 
grant of service connection is evidence of a current 
disability.  The Veteran seeks service connection for an eye 
condition secondary to his hypertension, specifically, 
hypertensive retinopathy.  However, the medical records fail 
to show that the Veteran has been diagnosed with the eye 
disorder.  In fact, the medical evidence clearly states that 
the Veteran does not suffer hypertensive retinopathy.

For example, the VA examination of November 2005 for 
hypertension states that on examination, there was no 
evidence of hypertensive retinopathy.  Another VA 
examination, dated December 2003, also for hypertension, 
indicates that there was evidence of hypertensive 
retinopathy, and was referred for a VA ophthalmic assessment.  
The assessment, dated February 2004, specifically states that 
other than a slight increase in the light reflex of the 
arterials of both eyes, there was no sign of hypertensive 
retinopathy.  The doctor concluded that the light reflex of 
the arterials of both eyes was related to the Veteran's age 
and not to his systemic hypertension.  The doctor concluded 
that the Veteran was not ocularly or visually disabled in any 
way, weighing against a finding of a diagnosis of 
hypertensive retinopathy.

Finally, the Veteran's lay statements are not sufficient to 
diagnose or prove the existence of the claimed disability as 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Simply stated, the Veteran's contentions are outweighed by 
the post-service medical record, providing highly probative 
evidence against this claim. 

Based upon the evidence, the Board finds that the Veteran 
does not have a diagnosis of hypertensive retinopathy.  
Accordingly, the preponderance of the evidence of record is 
against a grant of service-connection for hypertensive 
retinopathy, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in September 2007 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran does not have a diagnosis of 
hypertensive retinopathy.  Therefore, a VA examination was 
not warranted under point (1).  In fact, medical evidence 
specifically stated that the Veteran does not have 
hypertensive retinopathy.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for hypertensive retinopathy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


